DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2016/0379410 A1 – hereinafter Sharma) and Jakobson et al. (US 2015/0172563 A1 – hereinafter Jakobson).
Regarding claim 1, Sharma discloses a computer-implemented method comprising: obtaining an input video ([0014]; Fig. 2 -  step 202); identifying a set of video elements included in one or more frames of the input video ([0014]; Fig. 2 – step 204 – identifying a set of ROIs); generating metadata for each video element in the set of video elements ([0021]-[0023] – generating metadata for each ROI); determining that a value for a particular video element in the set of video elements is targeted for a placement of a new value ([0028] – determining a ROI including video data that is to be changed, e.g. a part of the wall on which advertisement for product A to be superimposed); determining a placement value for the particular video element ([0023]; [0028]-[0030] – determining a value to be superimposed over the wall), generating updated metadata, including updating a metadata entry in the generated metadata for the particular video element to include the determined placement value ([0020]; [0023] – updating metadata by either altering or replacing the data as well as adding new fields of data); generating output content based on the updated metadata ([0019]-[0020]; [0028] – generating output content based on the updated metadata so as to have the advertisement product A to be superimposed or overlaid over the old content, i.e. a corresponding area of the wall); and providing the output content for display ([0019]-[0020]; [0028] – displaying as superimposed or overlaid over the old content).
Sharma does not disclose explicitly the placement value as a replacement value for the particular video element; the metadata entry is for the particular video element to include the determined replacement value for the particular video element; the output content includes the determined replacement value for the particular video element.
Jakobson discloses a placement value is a replacement value for a particular video element (Fig. 1; Fig. 5b; [0041]); a metadata entry is for the particular video element to include the determined replacement value for the particular video element (Fig. 2b; Fig. 5c; [0021]-[0022]; [0042]; [0047]); the output content based on the metadata entry, the output content includes the determined replacement value for the particular video element (Fig. 2b; [0021]-[0022]; [0042]; [0047]); and providing the output content for display (Fig. 1; Fig. 7C).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Jakobson into the method taught by Sharma to provide a good effect on the advertisement, i.e. to have the advertisement content appear substantially indistinguishable from the movie into which the advertisement content is injected (Jakobson: [0006]), making the placement of a value in Sharma a replacement of a video element with another video replacement value.
Regarding claim 7, Sharma in view of Jakobson also discloses generating the output content based on the updated metadata comprises creating a new video asset that includes the determined replacement value ([0030]).
 Regarding claim 8, Sharma in view of Jakobson also discloses providing the output content for display comprises rendering a replacement value as overlay content superimposed over the value of the particular video element as one or more frames of the input video that include the particular video element are being presented during playback of the input video ([0019]).
Regarding claim 9, Sharma in view of Jakobson also discloses the identified set of video elements comprises text elements and object elements ([0019]; [0028]) and wherein generating metadata for each video element in the set of video elements comprises generating, for each video element in the set of video elements, a token value, frame information, time offset information, and positional information ([0021]-[0022] – at least time offset information and positional information).
Regarding claim 10, Sharma in view of Jakobson also discloses generating updated metadata comprises splitting a single metadata entry into multiple metadata entries or combining multiple metadata entries into a single metadata entry ([0023] – adding new fields, i.e. splitting a single metadata entry into multiple entries).
Regarding claim 12, Sharma in view of Jakobson also discloses generating updated metadata comprises modifying metadata entries to include rendering code for use in rendering the replacement value as overlay content over the value of the particular video element ([0019]-[0023]). 
Claim 14 is rejected for the same reason as discussed in claim 1 above in view of Sharma also disclosing a system comprising: one or more processors (Fig. 1; [0007]; [0013]); and one or more memory elements including instructions that when executed cause the one or more processors to perform the steps of the method (Fig. 1; [0007]; [0013]).
Claim 18 is rejected for the same reason as discussed in claim 7 above.
Claim 19 is rejected for the same reason as discussed in claim 8 above.
Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Sharma also disclosing a non-transitory, computer-readable medium storing computer-readable instructions executable by a computer and configured to perform the steps of the method (Fig. 1; [0007]; [0013]).
Claims 2-6, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Jakobson as applied to claims 1, 7-10, 12, 14, and 18-20 above, and further in view of Pornprasitsakul et al. (US 2014/0201631 A1 – hereinafter Pornprasitsakul).
Regarding claim 2, Sharma in view of Jakobson also discloses the identified set of video elements include one or more of text elements, object elements, or spoken utterances ([0019]; [0028] – at least one or more of text elements and object elements).
However, Sharma and Jakobson do not disclose determining that the value for the particular video element that is targeted for replacement comprises receiving a request to translate the input video into a target language that is different from a source language of the particular video element.
Pornprasitsakul discloses determining that a value for a particular element that is targeted for replacement comprises receiving a request to translate an input video into a target language that is different from a source language of the particular element ([0020]; [0032] – receiving a user request, via activating a corresponding button on an interface as shown in Fig. 2, to translate a source language, .e.g. Spanish, to a target language, e.g. English).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Pornprasitsakul into the particular video element in the method taught by Sharma and Jakobson to generate corresponding captions for viewers who do not understand the source language.
Regarding claim 3, see the teachings of Sharma, Jakobson, and Pornprasitsakul as discussed in claim 2 above, in which Pornprasitsakul also discloses the request to translate the input video identifies the source language of the particular element ([0051]; Fig. 2 – the user selects a language to be translated).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Pornprasitsakul into the particular video element in the method as proposed in claim 2 to assist users in translation.
Regarding claim 4, see the teachings of Sharma, Jakobson, and Pornprasitsakul as discussed in claim 2 above, in which Pornprasitsakul also discloses determining the source language of the input video ([0023] – identifying a reference language).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Pornprasitsakul into the method as proposed in claim 2 to assist users in translation.
Regarding claim 5, see the teachings of Sharma, Jakobson, and Pornprasitsakul as discussed in claim 2 above, in which Pornprasitsakul also discloses translating a text value of the particular element into the target language (Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Pornprasitsakul into the particular video element in the method as proposed in claim 2 to generate corresponding captions for viewers who do not understand the source language as discussed above.
Regarding claim 6, see the teachings of Sharma and Pornprasitsakul as discussed in claim 2 above, in which Pornprasitsakul also discloses updating metadata entry for the particular clement comprises adding translated text values to the corresponding metadata entry for the particular element ([0024]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Pornprasitsakul into the particular video element in the method as proposed in claim 5 to facilitate distribution of the video content for presentation with the translated text values for viewers who do not understand the source language.
Regarding claim 11, see the teachings of Sharma as discussed in claim 1 above. However, Sharma and Jakobson do not disclose generating updated metadata comprises: presenting visual representations of identified elements in a user interface;  enabling the user to interact with the visual representations; and updating the metadata in response to user interactions with the visual representations
Pornprasitsakul discloses generating updated metadata comprises: presenting visual representations of identified elements in a user interface (Fig. 2; [0020]; [0032]);  enabling the user to interact with the visual representations (Fig. 2; [0020]; [0032]); and updating the metadata in response to user interactions with the visual representations ([0024] – updating caption file).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Pornprasitsakul into the identified video elements method taught by Sharma and Jakobson to enhance the user interface of the method by enabling editing via a GUI.
Claim 15 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 6 above.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma and Jakobson as applied to claims 1, 7-10, 12, 14, and 18-20 above, and further in view of Choque et al. (US 2014/0280272 A1 – hereinafter Choque).
Regarding claim 13, see the teachings of Sharma and Jakobson as discussed in claim 1 above. However, Sharma and Jakobson do not disclose determining that the particular video element is targeted for replacement comprises determining that the particular video element is included in a dictionary that maps original values to replacement values; and determining the replacement value for the particular video element comprises querying the dictionary to obtain the replacement value.
Choque discloses determining that a particular element is targeted for replacement comprises determining that the particular element is included in a dictionary that maps original values to replacement values ([0031]; [0033]; [0038]; [0041]; [0046]; [0053]-[0054] – checking against a local or remote database for a match of components); and determining the replacement value for the particular element comprises querying the dictionary to obtain the replacement value ([0031]; [0033]; [0038]; [0046]; [0053]-[0054] – if there is a match, retrieve the replacement component to replace the identified component).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Choque into the particular video elements in the method taught by Sharma and Jakobson to automatically replace particular component in the video content with a better version of the component.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484